DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-contact electrical toggle and directional switch of claims 2-14 must be shown or the feature(s) canceled from the claim(s).  The drawings do not include any illustrations of the claimed switch and the various claimed components thereof. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 requires “a distance detection element configured to sense two independent signal deflections at distances which mimic two user movements required to physically switch a manual toggle switch, wherein each deflection is detected by absolute and relative distance measurement relative to the distance detection element;”.  Notwithstanding the indefinite language identified below, the original disclosure is not found to enable one of ordinary skill in the art to perform “absolute and relative distance measurement”.  As a first matter, disclosure of the claimed switch is entirely absent from the instant specification, the specification apparently relying on incorporation by reference of  provisional application 61/371,053.  As noted above, incorporation of essential material by reference to an unpublished application is improper.  Further, while as indicated below it is not clear what limitation the language is intended to impose, “absolute and relative distance measurement” is not referenced in the provisional application, and indeed “absolute” is found to be mentioned only in the Abstract: “A touch-less, digital electrical switch includes at least one sensor, and at least one emitter, that is oriented or associated with other elements in such a way as to detect toggle or directional vertical sweeping, or switching motions using absolute or relative distance measurement.” Here, “absolute” and “relative” distance measurement are listed as alternatives, though (as with the claims) it is not clear what Applicant regards as “absolute” distance measurement, as the term is not found to be used again. As such, the specification does not enable one of ordinary skill in the art to make the invention configured to perform “absolute and relative distance measurement”, whether this be a single measurement, or two separate measurements, as the original disclosure provides no discussion of “absolute” measurement or examples of making such, in particular as it relates to (or contrasts from) conventional “relative” distance measurement.   Claims 3-14 depend on claim 2 and likewise fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at line 2 requires: “a distance detection element configured to sense two independent signal deflections at distances which mimic two user movements required to physically switch a manual toggle switch, wherein each deflection is detected by absolute and relative distance measurement relative to the distance detection element;”.
The limitation is indefinite for several reasons.  It is first unclear in general what is encompassed by “signal deflections at distances which mimic two user movements…”  Is it the “deflections” which mimic movements or the “distances” which mimic movements? In either case it is unclear what it means for either a “signal deflection” or “distances” themselves to “mimic movements”.  Further, neither the specification nor incorporated provisional application is found to use the term “signal deflections”. Are “reflections” intended instead? For examination such is presumed, but even if so, the above issues remain.
	Claim 2 continues, requiring detecting deflections “by absolute and relative distance measurement relative to the distance detection element”.  This “absolute and relative distance measurement” is indefinite.  First, it is unclear if the limitation requires an absolute distance measurement in addition to a relative distance measurement, or rather if “absolute and relative distance measurement” is a single measurement in itself.  If the former, it is not clear what difference exists between the “absolute” and “relative” distance measurements in the claimed context, if any, as this is not explained in the specification. If the latter, this terminology is unclear and is also not explained in the specification, with the only discussion of “absolute” and “relative” being found at [0008] in an apparently unrelated context: “Existing interface or gaming systems (like computer mice and joysticks) that display absolute or relative position introduce some kind of mechanical or data-link delay that lowers the presentation speed to any display or monitoring device.” How, if at all, does “absolute and relative distance” differ from a general distance relative to the distance detection element? 
	Claim 2 is written such that the claimed switch is defined relative to how “a manual toggle switch” operates, e.g. “configured to sense two independent signal deflections at distances which mimic two user movements required to physically switch a manual toggle switch”, “configured to switch between a first and second electrical state in a manner which corresponds to how a manual toggle switch would operate in response to the user movement”.  However, this hypothetical manual toggle switch is not part of the claimed invention and is not defined by the claim, therefore the “user movements required to physically switch a manual toggle switch” are likewise indefinite. There are no bounds to the number of all possible different toggle switches (past, present, or future) or the possibilities of “user movements” which may physically switch such. 
Claims 3-14 depend on claim 2 and are likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (7,115,856).
Regarding claims 2 and 3, as best the scope of the claims can be determined in view of the indefinite language, Peng is found to disclose a non-contact electrical toggle and directional switch (Abstract, Figs. 1-3), comprising: an electronic switching element (10 generally, see Fig. 3); a distance detection element (19) including at least one emitter (20, 22); and at least one detector (21) and configured to sense two independent signal deflections at distances which mimic two user movements required to physically switch a manual toggle switch, wherein each deflection is detected by absolute and relative distance measurement relative to the distance detection element; wherein if the distance detection element detects one of the two signal deflections, the electronic switching element is configured to switch between a first and second electrical state in a manner which corresponds to how a manual toggle switch would operate in response to the user movement, wherein the first electrical state corresponds to an electrical on state and the second electrical state corresponds to an electrical off state (see Peng claim 1).
Regarding claim 6, the distance detection element of Peng is configured to sense the two user movements within the claimed range (column 7, lines 13-23).
Regarding claims 7-13, the claimed visual and audible features are clearly anticipated by Peng (Peng claims 6-12).
Regarding claim 14, Peng discloses the claimed dimming feature (claims 13-14; column 6, lines 6-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 3 above, and further in view of Svajda et al. (2010/0150399).
Peng discloses one detector located between two emitters in a substantial vertical alignment (Fig. 1) but is not found to specify the option of one emitter located between two detectors.  Svajda discloses a similar non-contact electrical switch disclosing one emitter (42) between two detectors (46; Fig. 7; [0042]) as an alternative to one detector (22) between two emitters (26; Fig. 5).  As such, it was known in the art that these alternatives may be substituted for one another with predictable results, e.g. note Svajda at [0042] in describing Fig. 7: “Relative position, distance and movement may be determined in a manner similar to that described above with respect to FIGS. 2-5.” It would have been obvious to one of ordinary skill in the art to make the simple substitution by modifying the arrangement of Peng to employ one emitter between two detectors rather than one detector between two emitters in order to accomplish the required measurements, the substitution yielding predictable results. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to non-contact switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646